DETAILED ACTION
The applicant’s amendment filed on January 31, 2022 was received.  Claims 2, 3 and 8 were cancelled.  Claims 1, 9, 10 and 15 were amended.  New claims 16-19 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claims 1 and 15, the Examiner withdraws the previously set forth rejection of claims 1, 6, 7, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Gattu as detailed in the Office action dated September 29, 2021.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Gattu and Hanumantha as detailed in the Office action dated September 29, 2021.

In view of Applicant’s amendment of claim 1, the Examiner withdraws the previously set forth rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Zhamu in view of Gattu and Kumta as detailed in the Office action dated September 29, 2021.

Claims 1, 4-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (hereinafter “Zhamu”) (U.S. Pub. No. 2017/0352869A1, already of record) in view of Gattu et al. (hereinafter “Gattu”) (WO 2016/145429 A1, already of record), Hanumantha et al. (hereinafter “Hanumantha”) (Hanumantha, Prahanth J. “Engineering Solutions to Dendrite Formation in Lithium Anode Based Batteries.” 231st ECS Meeting. May 29, 2017., already of record) and Kumta et al. (hereinafter “Kumta”) (Kumta, Prashant N. “New Lamination and Doping Concepts for Enhanced Lithium-Sulfur Battery Performance.” 2016 DOE Vehicle Technologies Program Review. 6 June 2016., already of record).
Regarding claims 1, 6, 7, 14 and 15, Zhamu teaches an anode for a lithium metal battery wherein the anode contains an integral 3D graphene-carbon-metal hybrid foam composed of pores, pore walls, and a lithium-attracting metal residing in the pores.  The lithium attracting metal comprise an alloy including Mg, Zn, Al, Fe, and/or Ag (see paragraph 40).  The integral 3D graphene-carbon-metal hybrid foam may be formed from a graphene-polymer compact or composite structure that is pyrolyzed to thermally convert the polymer into carbon or graphite that bonds the graphene sheets to form the integral 3D graphene-carbon hybrid foam.  A metal-containing precursor may be incorporated into the graphene-polymer compact or composite structure prior to pyrolyzation such that, during pyrolyzation, the precursor is thermally converted or reduced to a metal phase residing in the pores of the foam or adhering to pore walls (see paragraph 108).
The integral foam can be lithiated electrochemically prior to being incorporated as an anode layer into the cell structure. This can be accomplished by bringing an integral graphene-carbon-metal foam layer in contact with a lithium foil in the presence of a liquid electrolyte, or by implementing an integral graphene-carbon-metal foam layer as a working electrode and a lithium/sodium foil or rod as a counter-electrode in an electrochemical reactor chamber containing a liquid electrolyte. By introducing an electric current between the working electrode and the counter-electrode, one can introduce lithium into the foam, wherein Li+ ions diffuse into the pores of the foam to form a lithium alloy with the lithium-attracting metal pre-lodged therein (see paragraph 102).
Zhamu is silent as to the porous metal alloy foam comprising a structurally isomorphous alloy.
Hanumantha teaches that lithium anodes in lithium-anode based batteries may utilize structurally isomorphous alloys by alloying lithium with alloying elements which specifically form isomorphous alloy states capable of undergoing lithiation/delithiation without loss in phase and/or crystallographic structure (see Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized structurally isomorphic alloys in the lithium-attracting metal alloys of Zhamu because Hanumantha teaches the isomorphous alloys exhibit stable dendrite-free cycling (see Abstract). 
Zhamu is silent as to a lithium ion conductor coating applied to the porous metal alloy foam.
Gattu teaches a lithium ion conducting coating which is applied to the surface of a battery electrode, wherein the lithium ion conducting coating comprises lithium orthosilicate (see paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lithium ion conducting coating of Gattu on the electrode of Zhamu because Gattu teaches presence of the coating is effective to exhibit one or more of enhanced cycling stability, surface polysulfide entrapment, and reduced initial capacity fade (see paragraph 45).
Zhamu and Gattu are silent as to the lithium ion conducting coating comprising a dopant.
Kumta teaches that the lithium ion conductivity of lithium orthosilicate (Li4SiO4) may be improved by the inclusion of up to 10% by weight of a dopant (see slides 21-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have doped the lithium orthosilicate of Gattu in order to increase the lithium ion conductivity thereof.
	Regarding claims 4 and 5, Zhamu teaches that the lithium attracting metal comprise an alloy including Mg, Zn, Al, Fe, and/or Ag (see paragraph 40).
Regarding claims 9, 16 and 17, Kumta teaches that Mg, Ca, V, Nb and F may be utilized as dopant elements (see slide 21).
Regarding claims 10-13, Kumta teaches that Mg and Ca may substitute a Li site, V and Nb may substitute a Si site, and F may substitute an O site (see slide 21).
Regarding claims 18 and 19, Zhamu teaches that the graphene foam structure may be provided on a separate, discrete anode current collector (see paragraph 42).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7 and 9-15 have been considered but are no longer relevant to the current rejection(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727